The following is an examiner’s statement of reasons for allowance: Applicant’s first argument that Kawamura does not disclose “a conductor extending along or around said core” has been considered but is not persuasive (see pg.7 of the arguments submitted 8 July 2022). It is the opinion of the examiner that Kawamura clearly discloses a spiral conductor provided around a core in paragraphs [0018]-[0022] and Figs.1 and 5. Applicant’s argument that Kawamura does not disclose the recited “ferromagnetic rivet fastened to said substrate” has been considered and is persuasive. Specifically, after additional consideration the examiner agrees that the recited “rivet” must be interpreted as a component that is at least functionally capable of a riveting operation (see pg.8 of the arguments submitted 8 July 2022). The examiner acknowledges that Kawamura merely discloses a ferromagnetic core with a “rivet shape”, but notably the core is not rivetted and is not disclosed as being functionally capable of being rivetted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849